Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered May 24, 1985, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of the adequacy of the court’s charge on accomplice liability is unpreserved for appellate review since no objection or protest was made thereto at the trial (see, People v Nuccie, 57 NY2d 818). In any event, viewing the charge as a whole, the jury could discern the correct rules to apply (see, People v Canty, 60 NY2d 830) and the proof of guilt was overwhelming. Mollen, P. J., Thompson, Brown and Niehoff, JJ., concur.